 

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF MINNESOTA heuel m2 BA Ss 3g

 

In Re: Roy Daniel Marttinen Case No. 19-40102-KAS
Debtor.

Knife River Corporation, Adversary No.: 19-04123
Plaintiff,

RESPONSE TO MOTION AND MOTION FOR

Vs. SUMMARY JUDGMENT

Roy Daniel Marttinen,

Defendant.

 

TO: Knife River Corporation

Herein is the response of Roy Daniel Marttinen to plaintiff's request for summary judgment and my
motion for summary judgment. Plaintiff is requesting a debt owed by Bluefin Builders Inc be held non-
dischargeable in debtor's bankruptcy case. Defendant alleges that defendant is not Hable on debts owed
by Bluefin Builders Inc. and therefore, summary judgment should be granted in my favor. In the
alternative, there are many factual disputes at issue with Knife River’s complaint and we should proceed

to trial.

Dated: 11-26-2019 /s/ Roy Daniel Marttinen

Pro se
4002 Hendricks Drive NW
Maple Lake, MN 55358

763-300-7831

 
Statement of facts

Knife River Corporation alleges that a debt owed by BlueFin Builders Inc. is not dischargeable in my
personal Chapter 7 Bankruptcy. And yet, all of the bills attached to plaintiff's exhibits are bills that were
in the name of BlueFin Builder's Inc.

Because | am not liable for BlueFin Builders Inc.’s debts, plaintiffs motion for summary judgement
should be denied and my motion summary judgment should be granted.

Plaintiff's failed to file liens in a timely manner and now their only recourse is to object to me
discharging a debt in my personal bankruptcy. This is not right and this is not fair.

Even if the court doesn’t grant my motion for summary judgment, there are numerous facts that are in
dispute. For example, | never took my family to Europe. | went there to visit my brother. The plane
tickets were purchased weil before any of the jobs in question began. Second, plaintiff failed to timely
file a lien on any of these properties. Plaintiff failed to protect themselves. Third, the collections
department at plaintiff's business was upset with me because it was too late for them to file a lien. This
is not my fault. Fourth, | never told plaintiff | had collected all the payments. This was a
misunderstanding. | told her that | was trying to collect payments and | was fighting to stay out of
bankruptcy but that once my license got revoked, | could not keep up with the payment arrangement |
had made with plaintiff which is a fifth issue in dispute. Fifth, plaintiff states in their motion they had
invoiced “the debtor”. That is not factually correct. They actually invoiced BlueFin Builders, INC as is
seen in their own exhibits,

Sixth, in December of 2018, | was stili trying to collect the accounts payable and pay all my bills. Ehad a
stroke on December 22, 2018. | reached out to plaintiff to negotiate a payment plan in late December
2018. However, by January 2019, the state of Minnesota revoked my license and | was unable to
continue working for Bluefin Builders, inc, as a licensed contractor. Losing my license and my medical
problems resulted in my inability to work for Bluefin Builders, !nc.

Seventh, at no time did | represent to plaintiff that they were going to get paid in full when | didn’t
believe they wouid. That is why we started the process to negotiate a payment arrangement,

Eighth, | tried to make the payment arrangement to avoid bankruptcy. However, my health coupied with
losing my business license changed that reality.

Ninth, there was no representations between Bluefin Builders, Inc or myself to plaintiff that all vendors
had been paid in full. If plaintiff is objecting to me discharging a debt owed by Biuefin Builders, inc, this
should fail because a) Bluefin Builders, nc. owes the debt and b) plaintiff could not have relied on any
representations made by Bluefin cr me because no representations were made to plaintiff.

Tenth, there is no connection to the title company and plaintiff. Bluefin Builders, Inc was a
subcontractor and plaintiff was my supplier. Any representation made by Bluefin Builders, inc to the title
company is separate from my bankruptcy case.

 
Eleventh, there is no personal guarantee signed by me to plaintiff. There is only a credit application
signed by Bluefin Builders, Inc, not me personally.

Twelve, we have 12 children and | have a sick wife and | have been sick myself. This attempt to object to
me discharging a debt from plaintiff has taken its toll on me. This is not right for a creditor to be able to
do this and then try and get summary judgment.

CONCLUSION
For ali the foregoing reasons, defendant respectfully requests the court order:

1} Denying plaintiff's motion for summary judgment;
2) Granting defendant’s motion for summary judgment;
3) For other relief the court finds equitable.

Dated: 11-26-2019 {sf Roy Daniel Marttinen

Pro se
4002 Hendricks Drive NW
Maple Lake, MN 55358

763-300-7831

 
AFFIDAVIT OF SERVICE

Roy Daniel Marttinen, being first duly sworn on oath, states that on November 26, 2019 he
served the attached response to motion and motion for summary judgment by placing the
same in a post office box addressed as below, postage prepaid, first class mail in St Cloud,
Minnesota:

James | Roberts

Attorney for Plaintiff
5280 15" Avenue Southeast

Sst. Cloud, MN 56304

Ve ae a

“A

SUBSCRIBED AND SWORN TO BEFORE ME Roy Daniel Marttinen
November 26, 2019

 

NOVA ia [ MS nes my :

NOTARWP UBLIC

 

Are.

ae SONJA KRISTINE QUAINTANCE “
ed NOTARY PUBLIC-MINNESOTA
ee spas

My Comm, Exp, Jan..31, 2020

ach al gh ta,
er PPP PE

 

 

 
Bankruptcy Clerk’s Office 11-26-2019
301 U.S, Courthouse

300 South 4" street

Minneapolis, MN 55415

RE: Knife River Corporation, plaintiff, vs. Roy Daniel Marttinen adv. No. 19-04123

Dear Clerk of court:

Enclosed for filing please find my response to plaintiff's motion and motion for summary
judgment.

Thank you kindly.

/s/

Roy Danie! Marttinen

 

 
 

Tyan Gd yfacgttfysye cif APE Ep Fatt he rlbalfi pBelfopydlealis ‘Deo Se EES

laws wus)

ss y's
Jae yA YACPS AGE
250 L¥neD 'S'N IGE

Z2Yf¢ 2 54 T2/ OD Lon wer7 vo)

SSELS FIT 3) 2
On ag cy YO) sp7iNCe

— =sCitick nSeaPaDILIE | “7a TAG

 
